WilliaMS, Judge,

(concurring):

I concur in the affirmance of the judgment, but I dissent ■ *420from so much of the majority opinion as holds that contributory negligence is a permissible defense. To allow such defense ’would largely defeat the evident purpose of the statute,, which is to prevent the employment of all boys under fourteen years of age in coal mines, be they precocious or otherwise. The Legislature has fixed an arbitrary age limit, and has made no distinction between bright boys and dull ones. It has, in effect, said that when a boy under fourteen years of age is employed to work in a-coal mine, and is injured therein in consequence of his employment, the unlawful employment is to be -taken as the proximate cause of injury. It is as if the Legislature had expressly said that no boy under fourteen years of age is capable of appreciating the dangers incident to working in a coal mine, and of guarding against them, therefore it shall be unlawful to employ him to work in such place. The act is manifestly intended for the protection of boys under fourteen years old, and if it had not been for the employer’s violation of it PTorman would not have been in the mine, and would not have lost his leg. The law was made to protect the lives and limbs of boys from loss an’d injuries that are liable to result from their own lack of proper care, .as well as from loss and injury resulting from sheer accident, or from the negligence of other laborers in coal mines. Consequently, to allow contributory negligence to defeat an action for injury received in a mine by a boy un-' lawfully employed therein,-would be to defeat the purpose of the statute.
I concur in the views expressed in the note by Judge BRAN-nof, and, in addition to the authorities cited by him, I cite the following which hold that contributory negligence in such a case is no defense: Marquette &c. Coal Co. v. Dielie, 110 Ill. App., which is affirmed'in 208 Ill. 116; Odin Coal Co. v. Denman, 185 Ill. 413; Centerville Coal Co. v. Abbott, 181 Ill. 495; Starnes v. Mfg. Co., (N. C.) 61 S. E. 525; Lenahan v. Coal Mining Co., 218 Pa. St. 311.